DETAILED ACTION
Status of Claims
This action is in reply to the submission filed 07/01/2021.
Applicant’s cancellation of claims 14-39 is acknowledged.
Claims 1-13 are currently pending and have been examined under the effective filing date of 7/01/2021.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: the claims fall under statutory categories of processes and/or machines.
Step 2A Prong 1: the claims recite: storing a plurality of resource rules used for producing resources for respective relationship instances of primary entities with other entities; storing a custom rule used for producing resources for relationship instances of a certain primary entity with other entities, the custom rule created based on input from the certain primary entity that is intended to override a corresponding one of the stored resource rules; in response to the received dataset, determining whether or not the custom rule applies to the dataset and, if so, producing a resource based on the custom rule; else, if the custom rule does not apply to the dataset, then producing a resource by applying one of the plurality of resource rules to the dataset receiving an indication of an underlying change in data used to process primary entity data; and determining that the underlying change in data would affect a result of application of the custom rule to one or more relationship instances of the certain primary entity.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers mental processes, specifically concepts performed in the human mind (including an observation, evaluation, judgement or opinion), and include no additional elements.
Step 2A Prong 2: While the benefits of computing technology applied to methods of organizing human activity are recognized, said judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of: a computer system, one or more processors and a non-transitory computer-readable medium having stored instruction,                                                                                                                                       individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.) These limitations are recited at a high level of generality (i.e. as a general purpose computer performing the claimed abstract ideas) such that it amounts to no more than mere instructions to apply the exception using a general purpose computer component. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because, as mentioned in Step 2A Prong 2, they use a general purpose computer device and/or computing technologies to perform an abstract idea in such a way that amounts to no more than mere instructions to apply the exception using a general purpose computer component.  Mere instructions to apply an exception using a general purpose computer cannot provide an inventive concept.  Therefore, the claim is not patent eligible. 
Additionally, the claims recite: receiving a dataset on behalf of the certain primary entity, in which the dataset includes data representing a relationship instance between the certain primary entity and a secondary entity; and transmitting an alert to the certain primary entity in response to the determination that the underlying change in data would affect a result of application of the custom digital rule. These recitations are simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  
Claims 2-13 serve to narrow the scope of the abstract idea of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers mental processes, specifically concepts performed in the human mind (including an observation, evaluation, judgement or opinion), and include no additional elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kirner et al. (Pub. No. US 2014/0310415 A1.)
Regarding Claim 1, Kirner discloses a computer system including at least: 
one or more processors; (Kirner ¶0033; least one processor 202)
and a non-transitory computer-readable storage medium having stored thereon instructions which, when executed by the one or more processors, result in operations including at least: (Kirner ¶0006; addressed by a method, non-transitory computer-readable storage medium…¶0007; embodiment of the medium stores computer program modules executable to perform steps.)
storing a plurality of resource digital rules used for producing resources for respective relationship instances of primary entities with other entities; (Kirner ¶0046; administrative domain-wide management policy 330 includes one or more rules. Broadly speaking, a "rule" specifies a relationship between one or more providers of a service and one or more consumers of that service)
storing a custom digital rule used for producing resources for relationship instances of a certain primary entity with other entities, the custom rule created based on input from the certain primary entity that is intended to override a corresponding one of the stored resource digital rules; (Kirner ¶0044; the global manager 120 includes a set of predefined rules, but the end-user can modify and/or delete those rules and add new rules based on the user's own custom requirements)
receiving a dataset on behalf of the certain primary entity, in which the dataset includes data representing a relationship instance between the certain primary entity and a secondary entity; (Kirner ¶0044; el/CC assignment rule is a function that accesses data from the administrative domain state 320 and assigns (or suggests assignment of) a label or a CC value)
in response to the received dataset, determining whether or not the custom digital rule applies to the dataset and, if so, producing a resource based on the custom digital rule; (Kirner ¶0044; A label/CC assignment rule can be preset or user-configurable.)
else, if the custom digital rule does not apply to the dataset, then producing a resource by applying one of the plurality of resource digital rules to the dataset; (Kirner ¶0044; Label/CC assignment rules can be evaluated for a managed server 130 during the initialization process. Label/CC value suggestions can then be made for any dimension/CC, and the end-user can accept or reject those suggestions)
receiving an indication of an underlying change in data used to process primary entity data; (Kirner ¶0136; LSU module monitors changes by, for example, polling (e.g., performing inspections periodically) or listening (e.g., subscribing to an event stream).)
determining that the underlying change in data would affect a result of application of the custom digital rule to one or more relationship instances of the certain primary entity; (Kirner ¶0136; LSU module 420 compares recently-obtained local state information to information already stored in the local state repository 400. If the information matches, then the LSU module 420 takes no further action (until local state information is obtained again). If they differ, then the LSU module 420 stores the recently-obtained information in the local state repository 400, executes the policy compilation module 410 to re-generate the management module configuration 134 (and re-configures the management module 132 accordingly))
and transmitting an alert to the certain primary entity in response to the determination that the underlying change in data would affect a result of application of the custom digital rule. (Kirner ¶0136; notifies the global manager 120 of the change)

Regarding Claim 2, Kirner teaches the system of claim 1 in which the underlying change in data is a change to one or more of the plurality of resource digital rules. (Kirner ¶0120; policy engine module 340 can update a managed server's management instructions (based on a change to the administrative domain-wide management policy 330) and send the updated management instructions to the managed server)

Regarding Claim 3, Kirner teaches the system of claim 1 in which the underlying change in data is a new resource digital rule for producing resources for respective relationship instances of primary entities. (Kirner ¶0120; A change to the management policy 330 is, for example, the addition, removal, or modification of a rule or a rule set.)

Regarding Claim 4, Kirner teaches the system of claim 1 in which the underlying change in data is a change in how at least one resource digital rule uses attributes of the relationship instance represented by the dataset to produce a resource for the relationship instance. (Kirner ¶0130; policy compilation module 410 evaluates a condition that references the operating system of the managed server's peer (i.e., the other actor in the relationship) and selects function profile attributes based on the result of that evaluation, where the selected function profile attributes are expressed in the management module configuration 134)

Regarding Claim 5, Kirner teaches the system of claim 1 in which the underlying change in data is a change in one or more of: a definition of a domain associated with the relationship instance; (Kirner ¶0098; the actor enumeration module 370 enumerates the managed servers 130 and the UDGs within the administrative domain state 320 and the possible label sets and assigns each a unique identifier (UID). These actor-sets can then be used in conjunction with UB portions and PB portions of rules and scopes,) a rate used to produce a resource associated with the relationship instance; (Kirner ¶0020; administrative domain-wide management policy 330 specifies security or resource usage. A security policy might specify access control, secure connectivity, disk encryption, and/or control of executable processes, while a resource-usage policy might specify usage of the administrative domain's computing resources (e.g., disks, peripherals, and/or bandwidth) a definition of a category or type of item that is a subject of the relationship instance; (Kirner ¶0094; function-level instruction generation module 360 generates multiple function-level instructions (e.g., one function-level instruction for each possible combination of a PB item, a UB item, and a particular network interface) Examiner notes the item types as differentiating in the system. a code used to categorize, identify or define an item that is a subject of the relationship instance; a code used to categorize or define the certain primary entity or the secondary entity; a code used to categorize or define the relationship instance. (Kirner ¶0046; a "rule" specifies a relationship between one or more providers of a service and one or more consumers of that service.)

Regarding Claim 8, Kirner teaches the system of claim 1 in which the operations further include: transmitting an alert to the certain primary entity for each custom digital rule created by the primary entity for which the underlying change in data would affect a result of application of the custom digital rule. (Kirner ¶0136; the diff format specifies a type of local state information (e.g., operating system) and a new value for that information type. In another embodiment, the LSU module 420 sends the entire contents of the local state repository 400 to the global manager 120.)

Regarding Claim 9, Kirner teaches system of claim 1 in which transmitting the alert includes transmitting instructions for how to update, expire or remove the custom digital rule based on the determination that the underlying change in data would affect a result of application of the custom digital rule to one or more relationship instances of the certain primary entity. (Kirner ¶0137; FIG. 5 is a flowchart illustrating a method 500 of generating management instructions for a particular managed server 130, according to one embodiment.)

Regarding Claim 10, Kirner teaches system of claim 1 in which transmitting the alert includes transmitting information indicating why the underlying change in data would affect a result of application of the custom digital rule. (Kirner ¶0136; LSU module 420 sends changes to local state information to the global manager 120 in "diff" format. For example, the diff format specifies a type of local state information (e.g., operating system) and a new value for that information type.) Examiner notes the reasoning behind the change is included in the changed data.

Regarding Claim 12, Kirner teaches the system of claim 1 in which the determining that the underlying change in data would affect a result of application of the custom digital rule includes: 
receiving datasets representing past relationship instances of the certain primary entity; (Kirner ¶0136; LSU module 420 sends the initial local state information to the global manager 120)
and determining, based on the datasets representing past relationship instances of the certain primary entity, that the underlying change in data would affect a result of application of the custom digital rule to one or more potential future relationship instances of the certain primary entity. (Kirner ¶0136; LSU module monitors changes to the local state. The LSU module monitors changes by, for example, polling (e.g., performing inspections periodically) or listening (e.g., subscribing to an event stream). The LSU module 420 compares recently-obtained local state information to information already stored in the local state repository 400.)

Regarding Claim 13, Kirner teaches the system of claim 1 in which the operations further include: 
determining that the underlying change in data would affect a result of application of one or more custom digital rules to one or more relationship instances of each of a plurality of primary entities; (Kirner ¶0145; if an actor changes, then only the actor-sets need to be recalculated. (The function-level instructions do not need to be recalculated.) If a rule changes, then only the function-level instructions and the relevant actor-sets need to be recalculated. (The actors do not need to be re-enumerated.))
and for each primary entity of the plurality of primary entities, transmitting an alert to the primary entity in response to the determination that the underlying change in data would affect a result of application of a custom digital rule of the primary entity. (Kirner ¶0158; In step 760, the differing information is sent to the global manager 120. For example, the LSU module 420 performs this step)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirner et al. (Pub. No. US 2014/0310415 A1) in view of Menear et al. (Pub. No. US 2010/0004969 A1.)
Regarding Claim 6, Kirner teaches the system of claim 1. Kirner does not, but Menear does teach: in which the transmitting the alert is performed before or within a specified timeframe of a change effective date of the underlying change in data. (Menear ¶0118; ability to add and/or remove a message automatically at a predetermined time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Kirner with the known technique of scheduled messaging in Menear because applying the known technique would have yielded predictable results and resulted in an improved system by allowing relevant notifications. (Menear ¶0118; stimulate meaningful discussions and/or interactions)

Regarding Claim 11, Kirner teaches system of claim 1. Kirner does not, but Menear does teach: in which transmitting the alert includes transmitting a hyperlink that allows the certain primary entity to access a citation supporting the underlying change in data. (Menear ¶0118; permission to add attachments and/or links) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Kirner with the known technique of scheduled messaging in Menear because applying the known technique would have yielded predictable results and resulted in an improved system by allowing relevant notifications. (Menear ¶0118; stimulate meaningful discussions and/or interactions)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirner et al. (Pub. No. US 2014/0310415 A1) in view of Harrison (Pub. No. US 2020/0051677 A1.)
Regarding Claim 7, Kirner teaches the system of claim 1. Kirner does not, but Harrison does teach: in which transmitting the alert is performed only if the custom digital rule has been applied for the certain primary entity within a specified timeframe before or after a change effective date of the underlying change in data. (Harrison ¶0155; if the task is to take medication twice a day for thirty days, the patient monitoring platform 101 creates a total of 60 time and date specific medication-related tasks as a part of the care plan. The care provider may set a total number of missed medication-related tasks, e.g., five missed medication-related tasks in that 30 day period, which triggers an alert. Thus, at any point during the 30 days, if medication-related tasks are missed five times, an alert is sent to the care provider.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Kirner with the known technique of scheduled messaging in Harrison because applying the known technique would have yielded predictable results and resulted in an improved system by allowing relevant notifications. (Harrison ¶0155; monitoring completed and incomplete total tasks)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687    

/SANGEETA BAHL/          Primary Examiner, Art Unit 3629